Case: 2:21-mj-00351-CMV Doc #: 1 Filed: 05/19/21 Page: 1 of 15 PAGEID #: 1

AO 106 (Rev 04/10} Application fora Search Warrant AUSA

 

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

A black 2015 Chevrolet Impala sedan bearing Ohio license plate JFL3659

VIN: 261165538F 9147472. The vehicle is currently located at 2700
Impound Lot Rd., Columbus, Onlo 43207

Case No. 2: 21-4 oe 3S |

Nae ae ae ee ee ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that | have reason to believe that on the following person or property (identifi the person or describe the
property to be searched anc give its locatian)

See Attachment A
located in the Southern District of Ohio , there is now concealed (identify the

person or describe the property to be seized):

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
of evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
0 property designed for use, intended for use, or used in committing a crime:
Ci a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of;

Code Section Offense Description

The application is based on these facts:

See attached Affidavit

wm Continued on the attached sheet.

© Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applicant's signature

Samuel Chappell ATF TFO
Printed name and title

Sworn to before me and signed in my presence.
~
sy

pa: 5- (4-24 ac

Judge 's signature

City and state: Columbus, Ohio Chelsey M Vascura, U.S. Magistrate Judge
Printed name and title
Case: 2:21-mj-00351-CMV Doc #: 1 Filed: 05/19/21 Page: 2 of 15 PAGEID #: 2.

IN THE UNITED STATES DISTRICT COURT
FOR SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN THE MATTER OF THE SEARCH OF:

A black 2015 Chevrolet Impala sedan

bearing Ohio license plate JFL3659 VIN: Case No.
2G1165538F 9147472

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION FOR A WARRANT TO
SEARCH SEIZE

1, Samuel Chappell being first duly sworn, hereby depose and state as follows:
L

INTRODUCTION

1. I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a warrant to search a black 2015 Chevrolet Impala sedan
bearing Ohio license plate JFL.3659 with VIN: 2G1165538F9 147472 hereinafter referred to as
the “VEHICLE,” further described in Attachment A, for the things described in Attachment B.

2. Tam a Columbus Ohio Police Office (Columbus Police Department) currently
assigned as a Task Force Officer (TFO) with the bureau of Alcohol Tobacco and Firearms
(ATF). The Columbus Division of Police has employed me since 2007. My responsibilities as a
Task Force Officer include the investigation of violent criminal street gangs, narcotics
traffickers, money launders, and firearm related crimes. I have participated in the execution of
search warrants and arrests related to the above-referenced offenses. Throughout this affidavit,

reference to “investigators” specifically refers to criminal investigators.
& pec y g
Case: 2:21-mj-00351-CMV Doc #: 1 Filed: 05/19/21 Page: 3 of 15 PAGEID #: 3

3. This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth al! of my knowledge about this matter.

4, Based on our ongoing investigation, your affiant believes probable cause exists to
find that Larry ROWE, and others, are engaged in a large-scale conspiracy involving fraud,
narcotics distribution, and money laundering, Your affiant further believes that evidence and
instrumentalities of this activity can be found in the a black 2015 Chevrolet Impala sedan bearing

Ohio license plate JFL3659 with VIN: 2G1165538F9 147472.

II.

» PURPOSE OF AFFIDAVIT

 

5. This affidavit is submitted for the limited purpose of establishing probable cause
in support of an application of a warrant to search the property located at 1908 Solera Drive
Columbus, Ohio 43229 and therefore contains only a summary of the relevant facts. | havé not
included each and every fact that I, or others, have learned during the course of this
investigation. The information set forth in this affidavit is based on my own participation in the
investigation, information 1 have received from other law enforcement officials and from my
other agents’ analysis of documents and records relating to this investigation. As one of the case
agents on this investigation, I am familiar with the investigative efforts of other agents/Columbus

Police Detectives who have worked on this investigation. Further, I am familiar with the
Case: 2:21-mj-00351-CMV Doc #: 1 Filed: 05/19/21 Page: 4 of 15 PAGEID #: 4

evidence gathered through the issuance of search warrants, subpoenas, and information provided

to myself and other agents by cooperating individuals and informants.

6. I believe there exists sufficient probable cause that evidence of the violation of 21

U.S.C. § 841(a)(1) (possession with intent to distribute a controlled substance) exists and can be

found in the VEHICLE.

. Il.
APPLICABLE STATUTES AND DEFINITIONS
7. Title 21, United States Code, Section 841 makes it a federal crime for any person
to manufacture, distribute, or dispense, or possess with intent to manufacture, distribute or
dispense a controlled substance. Subsection (b) of this section makes cocaine, cocaine base,
heroin, N-phenyl-N-[1-(2-phenylethyl)-4-piperidiny!] propanamide, commonly referred to as
fentanyl, and any of their isomers controlled substances. Title 21, United States Code, Section

846, makes it a crime for any person to attempt or conspire to commit any offense defined in

Section 841.
. Case: 2:21-mj-00351-CMV Doc #: 1 Filed: 05/19/21 Page: 5 of 15 PAGEID #: 5

IV.

INVESTIGATION AND PROBABLE CAUSE

 

8. On or about May 19, 2021 a federal search warrant was executed on 1908 Solera
Dr. Case NO 2:21-MJ-340 incorporated as Attachment C. Investigators observed the VEHICLE
parked in front of the 1908 Solera Dr. Prior to the execution of the search warrant Martez
JACKSON was observed entering 1908 Solera Dr.

9. During the execution of the search warrant Martez JACKSON fled from the rear
of the residence. JACKSON was stopped and detained. A search of JACKSON located several
hundred dollars in US Currency.

10. Inside of 1908 Solera Dr. investigators located marijuana, bullets, firearm boxes,
suspected crack cocaine, firearm magazines, scales, ‘a blender with white residue and other
paraphernalia used to manufacture and package narcotics.

11. | A Columbus Police K-9 was culled to the scene. The K-9 was deployed in the
parking lot. The K-9 alerted to the odor of narcotics from the VEHICLE. The VEHICLE was
impounded to the Columbus Police Impound Lot. The VEHICLE is registered to Alexis
GEORGE. Investigators have observed ROWE driving the VEHICLE on multiple occasions.

V.
Case: 2:21-mj-00351-CMV Doc #: 1 Filed: 05/19/21 Page: 6 of 15 PAGEID #: 6

CONCLUSION

66. I submit that this affidavit supports probable cause for a warrant to search the

VEHICLE described in Attachment A and seize the items described in Attachment B.

Respectfully submitted,

Samuel C eral

Task Force Officer
Alcohol, Tobacco, and Firearms

 

Subscribed and sworn to before me

CHELSEY M VASCURA
UNITED STATES MAGISTRATE JUDGE
Case: 2:21-mj-00351-CMV Doc #: 1 Filed: 05/19/21 Page: 7 of 15 PAGEID #7

 

ATTACHMENT A
Property to be searched
The vehicle to be search is a black 2015 Chevrolet Impala sedan bearing Ohio license plate

JFL3659 VIN: 2G1165538F9147472. The vehicle is currently located at 2700 Impound Lot Rd.,
Columbus, Chio 43207.
__..._ Case: 2:21-mj-00351-CMV Doc #: 1 Filed: 05/19/21 Page: 8 of 15 PAGEID #: 8

ATTACHMENT B |

Property to be seized
I. Hlicit narcotics and narcotics trafficking paraphernalia to include scaies, blenders
and narcotics packaging materials

2. Firearms, firearm parts, and accessories.

3. United States currency, precious metals, jewelry, and financial instruments.

aa

wan
ave
Case: 2:21-mj-00351-CMV Doc #: 1 Filed: 05/19/21 Page: 9 of 15 PAGEID #: 9

ATTACHMENT C

+ ize wthg.
ab pe :
wert vie BH
ik
at oF
e rt
rue uw
_ ae.
va 4:
ws aa
i
Case: 2:21-mj-00351-CMV Doc #: 1 Filed: 05/19/21 Page: 10 of 15 PAGEID #: 10

AO 93 (Rev. L1/13) Search end Serzure Warrant EG

= SS= = SS

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

 

In the Matter of the Search of
(Briefly describe the property to be searched
of identify the person by name and address)

The residence located at 1908 Solera Dr., Columbus Ohio,
43229, including any person located therein who may
possess any form of digital device, and any digital devices
located tharein/thereon

SEARCH AND SEIZURE WARRANT

To: — Any authorized Jaw enforcement officer

Case No. piairny 340

An apptication by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located inthe = _ Southern District of
fidentify the persan or deseribe the property 1G be searched and give its lacation):

SEE ATTACHMENT A INCORPORATED HEREIN BY REFERENCE

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal identify the person or describe the property ta be seizedy:

SEE ATTACHMENT B INCORPORATED HEREIN BY REFERENCE

YOU ARE COMMANDED te execute this warrant on or before June 1, 2021 (rat to excoed If cigs)
@ in the daytime 6:00 a.m. to 10:00 p.m. Cl at any time in the day or night because good cause has been established.

Uniess delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to Any US Magistrate Judge a
(United States Magistrate Jidge}

O Pursuant to 18 U.S.C. § 3103a(b), | find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized feheck the appropriate box)

 

 

© for _— days (notroexceed 30) + until, the facts justifying, the later specific date of
S | LU
Date and time issued: 277 is rIUNG or 3%, 4 CAL LD
= Judge's signature
City and state: Columbus, Ohio Chelsey M Vascura, U.S. Magistrate Judge

 

 

Printed namie and tile
Case: 2:21-mj-00351-CMV Doc #: 1 Filed: 05/19/21 Page: 11 of 15 PAGEID #: 11

AO 93 (Rev 11/13) Search ond Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

| deciare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: a
Executing officer's signature

 

 

 
Case: 2:21-mj-00351-CMV Doc #: 1 Filed: 05/19/21 Page: 12 of 15 PAGEID #: 12

ATTACHMENT A

Property to be searched

The property to be searched is 1908 SOLERA DRIVE COLUMBUS, OHIO 43229,
further described as a multiple unit apartment complex. The outside of 1908 is painted yellow

and the front door is red. The numbers 1908 are clearly marked to the right of the door. The front

door opens directly into a shared parking lot.

 
Case: 2:21-mj-00351-CMV Doc #: 1 Filed: 05/19/21 Page: 13 of 15 PAGEID #: 13

ATTACHMENT B

Property to be seized

1, All records relating to violations of 18 U.S.C. § 1031. Major fraud against the
United States 18 U.S.C. § 1956 (a)(1)(A){I) (Laundering of monetary instrurnents with the intent
0 promote the carrying on of the specified unlawful activity) 18 U.S.C. § 1956
{a)(i)(B){i)(Laundering of monetary instruments with the intent to conceal or disguise the nature,
the location, the source, the ownership, or the control of the proceeds of the specified unlawful
activity) and 21 U.S.C. § 841(a)(1) (possession with intent to distribute a controlled substance),
those violations involving Larry ROWE, Alexis GEORGE, Rowe Foundation LLC, and Buckeye
One Stop Shop LLC.

2. Mlicit narcotics and narcotics trafficking paraphernalia to include scales, blenders

and narcotics packaging materials
3. Firearms, firearm parts, and accessories.

4, United States currency, precious metals, jewelry, and financial instruments, as

well as books and records regarding the acquisition, use and disposition of such items of value;
5. Safe deposit box lease agreements and safe deposit keys;

6. Proof of residency, including but not limited to cancelled mail, deeds, leases,
rental agreements, photographs, personal telephone books, diaries, utility and telephone bills,

Statements, identification documents and keys.
Case: 2:21-mj-00351-CMV Doc #: 1 Filed: 05/19/21 Page: 14 of 15 PAGEID #: 14

7. Any safes, vaults, or secured storage equipment that could secret any of the above

listed items, and the contents therein and the ability to use force to open them,

8. Computers or storage media used as a means to commit the violations described

above.

9. For any computer or storage medium whose seizure is otherwise authorized by
this warrant, and any computer or storage medium that contains or in which is stored records or

information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):

a. evidence of who used, owned, or controlled the COMPUTER at the time the
things described in this warrant were created, edited, or deleted, such as logs,
registry entries, configuration files, saved usernames and passwords, documents,
browsing history, user profiles, email, email contacts, “chat,” instant messaging

logs, photographs, and correspondence;

b. evidence indicating how and when the computer was accessed or used to
determine the chronological context of computer access, use, and events relating

to crime under investigation and to the computer user;

c. evidence indicating the computer user's state of mind as it relates to the crime

under investigation;

d. evidence of the attachment to the COMPUTER of other storage devices or similar

containers for electronic evidence;
Case: 2:21-mj-00351-CMV Doc #: 1 Filed: 05/19/21 Page: 15 of 15 PAGEID #: 15

e. evidence of counter-forensic programs (and associated data) that are designed to

eliminate data from the COMPUTER;
f. evidence of the times the COMPUTER was used;

g. passwords, encryption keys, and other access devices that may be necessary to

access the COMPUTER;

h. documentation and manuais that may be necessary to access the COMPUTER or

to conduct a forensic examination of the COMPUTER;

i. records of or information about Internet Protocol addresses used by the

COMPUTER;

j. records of or information about the COMPUTER’s Internet activity, including
firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”

web pages, search terms that the user entered into any Internet search engine, and

records of user-typed web addresses;

k. contextual information necessary to understand the evidence described in this

attachment,
